Although I agree with most of the majority's analysis, I must dissent with respect to its conclusion that the attempted rape and rape in this case are not allied offenses. There was no separate animus here. Appellant's intent was to penetrate the victim. When he failed initially with one part of his body, he tried another, with which he was successful. This is distinguishable from State v. Nicholas, cited by the majority, which involved three separate successful types of penetration. Accordingly, in this case, I would conclude that the counts of rape and attempted rape merged pursuant to R.C. 2941.25.